Motion to dismiss appeals be and the same hereby is granted to the extent of dismissing the appeals of Leslie Lester, Esq. on behalf of the respondent-appellant, and it is further granted to the extent of dismissing the appeals of respondent-appellant taken by her attorneys, Wise, Valentine & Cresap, Esqs., unless said appellant complies with the order entered March 7, 1958, appealed from, on or before June 15, 1958, as to the custody and possession of the infant. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Bastow, JJ.